Mr. Justice Aldrey
delivered the opinion of the court.
We have before ns for decision two motions which are closely connected with the appeal in this case — one from the appellant Freiría Brothers seeking the approval by ns of the transcript of the evidence, becanse the lower conrt has refused to approve the same on the ground that, inasmuch as the term within which the stenographer must prepare and file the transcript must be computed from the date of the order for the preparation thereof and not from the date it was served on him, the said transcript has been filed after the expiration of the statutory period therefor; and the other is from the appellee asking us to dismiss the appeal of Freiría Brothers from the judgment because, the lower court having refused its approval of the transcript of the evidence as not having been timely filed and the appeal having been taken on March 21st, 1929, the record of the appeal had not been filed in this court on June 4, 1929, the date of the motion. The appellant opposed this motion and filed a certificate showing that it had appealed from the decision refusing the approval of the transcript and also from a subsequent order of the court denying a reconsideration- of such refusal.
The application of appellant Freiría Brothers for the approval by us of the transcript does not lie, because its real purpose is to have us decide whether or not the lower court erred in determining the time for computing- the period within which the stenographer must prepare such transcript, that is, if from the issuance of the order for its preparation or from the date of the service of such order on the stenographer, and should we decide now this question to the effect that the period begins from the notification there would be no necessity for the approval by us of the transcript, since the lower court would then have no ground for refusing to *810settle the same if properly prepared or to order its amendment where applicable.
The proceeding authorized by rule 64 of this court for the approval by us of the bill of exceptions or statement of the case or, by analogy, the transcript of the evidence, where the lower court refuses to approve the same, does not contemplate the determination in such proceeding of controversial questions other than those logically arising with respect to the correctness of the said documents. Such questions, like .the ones raised herein, are properly determined in other proceedings and Freiría Brothers having chosen to bring them before us by appeal, we must not determine the same on the petition herein.
The dismissal of the appeal of Freiría from the judgment,' moved by the appellee, does not lie either, because an appeal having been taken from the order refusing the approval of the transcript, so long as that refusal does not become final by a dismissal of the appeal from the order or by a decision on the merits, it cannot be validly contended that the transcript of the evidence was not timely filed and on that ground • properly disapproved.
Both motions must be denied.